UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7356



DAMON LOUIS WHEELOUS,

                                              Plaintiff - Appellant,

          versus


RONALD K. POSEY, State Police Officer; JOHN
DOE, Superintendent of the Virginia State
Police,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-299-2)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Damon Louis Wheelous, Appellant Pro Se.           George Walerian
Chabalewski, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Damon Louis Wheelous appeals the district court's order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court's opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See Wheelous v. Posey, No. CA-98-299-2

(E.D. Va. Sept. 14, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2